DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 08/18/2021 are acknowledged and have been fully considered. Claims 4-12 have been canceled; claims 22-29 have been added; no claims have been added or withdrawn. Claims 1-3 and 13-29 are now pending.

Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the Requirement for Unity of Invention in the reply filed on 08/16/2021, and Applicant's election with traverse is acknowledged. The traversal is on the ground that Applicant believes that search and examination of the claims in Groups I and III can be made without serious burden. This is not found persuasive because Applicant’s arguments regarding establishing search burden concerns nation U.S. restriction practice applied to applications filed under 35 U.S.C. 111, whereas the instant application is a national stage application filed under 35 U.S.C. 371, such that arguments regarding burden are not applicable. The anticipation rejection of claim 1 below in the instant non-final Office Action is proof that the lack of Unity of Invention remains despite amendments to the claims filed 08/18/2021, as claim 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 24, 27 and 29 are objected to because of the following informalities:  
Claim 24 recites “duration of time” in line 1, which appears to be a misstating of --a duration of time--.
Claim 27 recites “primary coil voltage” in line 2, which should be amended to instead recite --the primary coil voltage-- for consistency and proper antecedent basis with “the primary coil voltage” in line 4 of claim 1.
Claim 29 recites “the at least one characteristic” in line 1, which should be amended to instead recite --the at least one characteristic of the primary coil voltage-- for consistency and proper antecedent basis with “at least one characteristic of the primary coil voltage” in line 4 of claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a four-stroke engine” in line 2. Claim 1 previously introduces “a combustion engine” in line 1. Specifically, it is unclear whether “a four-stroke engine” in line 2 is intended to be the same as or different from “a combustion engine” in line 1, especially since Applicant’s originally-filed disclosure only appears to be directed to a method of controlling spark events in a single engine. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the primary coil voltage” in line 3; however, claim 1 does not appear to previously introduce “a primary coil voltage,” such that it is unclear what exactly is meant by “the primary coil voltage” in line 3 of the claim. Thus, there appears to be improper antecedent basis for the limitation in the claim.
Claim 1 recites “the characteristic of the primary coil voltage” in line 4. Claim 1 previously introduces “at least one characteristic of the primary coil voltage,” and the scope of “at least one characteristic of the primary coil voltage” is understood to include a single characteristic of the primary coil voltage or a plurality of characteristics of the primary coil voltage. Given that “the characteristic of the primary coil voltage” is singular so as to be directed to a single characteristic of the primary coil voltage, it is unclear which characteristic of “at least one characteristic of the primary coil voltage” would be “the characteristic of the primary coil voltage” in a case where “at least one characteristic of the primary coil voltage” refers to a plurality of characteristics of the primary coil voltage. Thus, there appears to be improper antecedent basis for the limitation in the claim. Each of line 1 of claim 2, line 2 of claim 3, line of claim 22, line 1 of claim 23, and line 1 of claim 24 also recites “the characteristic,” such that each of claims 2, 3 and 22-24 are also rejected for at least the same reasons that “the characteristic of the primary coil voltage” in line 4 of claim 1 is rejected. To overcome the rejections, one suggestion is to amend line 4 of claim 1 to instead recite --the at least one characteristic of the primary coil voltage--, and to amend each of line 1 of claim 2, line 2 of claim 3, line of claim 22, line 1 of claim 23, and line 1 of claim 24 to instead recite --the at least one characteristic of the primary coil voltage--.
Claims 2, 3, 22-25 and 27-29 are dependent from claim 1, claims 24 and 25 are dependent from claim 23, and it appears that claim 26 may also depend from claim 1 via claim 2 [see rejection of claim 26 under 35 U.S.C. 112(b) below], such that claims 2, 3 and 22-29 also include the indefinite subject matter recited by claim 1, such that claims 2, 3 and 22-29 are also rejected for at least the same 

Claim 2 recites “the duration of the spark event” in lines 1-2. Claim 2 is dependent from claim 1, and claim 1 recites “determining for at least two engine revolutions in a four-stroke engine at least one characteristic of the primary coil voltage for a spark event” in lines 2-3, which is understood to introduce at least two spark events, with each of the at least two spark events corresponding to respective ones of the at least two engine revolutions, with at least one characteristic of the primary coil voltage being determined for each of the at least two spark events. Therefore, it is unclear which of the at least two spark events introduced by claim 1 would correspond to “the spark event” in lines 1-2 of claim 2. Additionally, it is unclear what exactly is meant by “the duration of the spark event” in lines 1-2 of claim 2, given that no duration is previously introduced by either of the claims. Thus, there appears to be improper antecedent basis for the limitations in the claim.
It appears that claim 26 may depend from claim 2 [see rejection of claim 26 under 35 U.S.C. 112(b) below], such that claim 26 also includes the indefinite subject matter recited by claim 2, such that claim 26 is also rejected for at least the same reasons that claim 2 is rejected, as discussed in detail directly above with respect to claim 2. Note that claim 26 also recites “the duration of the spark event” in line 1 and in line 2, such that “the duration of the spark event” in line 1 and in line 2 of claim 26 is also rejected for at least the same reasons that “the duration of the spark event” in lines 1-2 of claim 2 is rejected.

Claim 3 recites “the duration that the primary coil voltage is above a threshold voltage” in lines 1-2. Claim 3 is dependent from claim 1; however, it is unclear what exactly is meant by “the duration” in line 1 of claim 3, given that no duration is previously introduced by either of the claims. Thus, there appears to be improper antecedent basis for the limitations in the claim.

Claim 22 recites “the magnitude of the voltage” in lines 1-2. Claim 22 is dependent from claim 1; however, it is firstly unclear what exactly is meant by “the voltage” in lines 1-2 of claim 22, given that neither claim appears to previously introduce “a voltage” and given that claim 1 differently recites “the primary coil voltage” in line 3, and it is unclear whether “the voltage” in lines 1-2 of claim 22 is intended to refer to “the primary coil voltage” in line 3 of claim 1 or whether “the voltage” in lines 1-2 of claim 22 is intended to refer to another voltage. Also, it is unclear what exactly is meant by “the magnitude of the voltage” in lines 1-2 of claim 22, given that no magnitude of the voltage is previously introduced by either of the claims. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejections, one suggestion is to amend lines 1-2 of claim 22 to instead recite --[[the]] a magnitude of the primary coil voltage--.

Claim 24 recites “the characteristic is duration of time over which the primary coil voltage is greater than the threshold voltage” in lines 1-2. Claim 24 is dependent from claim 1 via claim 23, and claim 23 recites “the characteristic is a difference between the primary coil voltage and a threshold voltage” in lines 1-2. Specifically, it is unclear what is meant by the claim phrase “the characteristic is duration of time over which the primary coil voltage is greater than the threshold voltage” in lines 1-2 of claim 24 in view of the preceding claim phrase of claims 1-2 of claim 23 reciting “the characteristic is a difference between the primary coil voltage and a threshold voltage” because claim 24 appears to disregard “the characteristic is a difference between the primary coil voltage and a threshold voltage” in claim 23 by redefining “the characteristic” as “duration of time over which the primary coil voltage is greater than the threshold voltage,” such that it is unclear what exactly is meant by “the characteristic” when claims 23 and 24 are read together.
 
Claim 26 recites “The method of 2 wherein…” in line 1, which does not appear to clearly identify the claim from which claim 26 is to depend. For example, it is unclear whether “The method of 2 wherein…” in line 1 of claim 26 is intended to indicate that claim 26 depends from claim 2 or whether “The method of 2 wherein…” in line 1 of claim 26 is intended to indicate that claim 26 depends from another claim. For the purposes of examination, claim 26 has been interpreted as if dependent from claim 2. To overcome the rejection, one suggestion is to amend line 1 of claim 26 to instead recite --The method of claim 2 wherein--.

Claim 29 recites “the duration of the spark event” in lines 1-2 and “the duration that the primary coil voltage is above a threshold voltage” in lines 2-3. Claim 29 is dependent from claim 1, and claim 1 recites “determining for at least two engine revolutions in a four-stroke engine at least one characteristic of the primary coil voltage for a spark event” in lines 2-3, which is understood to introduce at least two spark events, with each of the at least two spark events corresponding to respective ones of the at least two engine revolutions, with at least one characteristic of the primary coil voltage being determined for each of the at least two spark events. Therefore, it is unclear which of the at least two spark events introduced by claim 1 would correspond to “the spark event” in line 2 of claim 29. Additionally, it is unclear what exactly is meant by “the duration” in lines 1-2 of claim 29 and later in line 2 of claim 29, given that no duration is previously introduced by either of the claims. Thus, there appears to be improper antecedent basis for the limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 recites “the characteristic is duration of time over which the primary coil voltage is greater than the threshold voltage” in lines 1-2. Claim 24 is dependent from claim 1 via claim 23, and claim 23 recites “the characteristic is a difference between the primary coil voltage and a threshold voltage” in lines 1-2. Specifically, claim 24 appears to be of improper dependent form for failing to include all the limitations of the claim upon which it depends because claim 24 appears to disregard “the characteristic is a difference between the primary coil voltage and a threshold voltage” in claim 23 by redefining “the characteristic” as “duration of time over which the primary coil voltage is greater than the threshold voltage,” such that it is unclear how the method of claim 24 would also include “the characteristic is a difference between the primary coil voltage and a threshold voltage” in claim 23.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 22-24, 26, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,174,267 to DeBiasi (hereinafter: “DeBiasi”).
With respect to claim 1, DeBiasi teaches a method of controlling spark events in a combustion engine, comprising: determining for at least two engine revolutions in a four-stroke engine at least one characteristic of the primary coil voltage for a spark event; determining, based upon the characteristic of the primary coil voltage, which of the spark events is associated with a compression phase of engine operation and which of the spark events is associated with an exhaust phase of engine operation [as depicted by at least Figs. 1 & 2 and as discussed by at least Col. 2, lines 3-27, Col. 5, lines 8-13, Col. 5, lines 24-44, Col. 7, line 52 – Col. 8, line 42 & Col. 10, line 67 – Col. 11, line 8: (a) ignition is triggered at a spark plug 104 of a cylinder of a four-stroke internal combustion engine in two consecutive engine rotations; (b) one or more characteristics of a voltage (e.g., “primary coil voltage”) on coil primary windings 108 of a coil 106 are determined for each triggered ignition including a magnitude of the voltage, a duration of a spark discharge signal, and a duration of the voltage remaining above a voltage threshold Tv (e.g., “threshold,” or “threshold voltage”); and (c) stroke identification is performed, based on the determined characteristics, in which a first one of the triggered ignitions including a relatively higher breakdown voltage with a relatively shorter duration time above the voltage threshold Tv is identified as corresponding to a compression stroke of the two consecutive engine rotations, and a second one of the triggered ignitions including a relatively lower breakdown voltage with a relatively longer duration time above the voltage threshold Tv is identified as corresponding to an exhaust stroke of the two consecutive engine rotations]; and providing spark events in subsequent engine revolutions that are associated with the compression phase of engine operation but not in revolutions associated with the exhaust phase of engine operation (as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55).

With respect to claim 2, DeBiasi teaches the method of claim 1 wherein the characteristic is the duration of the spark event as determined by changes in the primary coil voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 3, DeBiasi teaches the method of claim 1 wherein the characteristic is the duration that the primary coil voltage is above a threshold voltage (as discussed in detail above with respect to claim 1). 

With respect to claim 22, DeBiasi teaches the method of claim 1 wherein the characteristic is the magnitude of the voltage (as discussed in detail above with respect to claim 1).

With respect to claim 23, DeBiasi teaches the method of claim 1 wherein the characteristic is a difference between the primary coil voltage and a threshold voltage (as discussed in detail above with respect to claim 1).

With respect to claim 24, DeBiasi teaches the method of claim 23 wherein the characteristic is duration of time over which the primary coil voltage is greater than the threshold voltage (as discussed in detail above with respect to claim 1).

With respect to claim 26, DeBiasi teaches the method of [claim 2] wherein the duration of the spark event associated with the compression phase of engine operation is shorter than the duration of the spark event associated with the exhaust phase of engine operation (as discussed in detail above with respect to claim 1).

With respect to claim 27, DeBiasi teaches the method of claim 1 which includes generating a syncing signal that corresponds to changes in primary coil voltage (as discussed in detail above with respect to claim 1, and as discussed by at least Col. 4, lines 10-52 & Col. 9, lines 34-55).

With respect to claim 29, DeBiasi teaches the method of claim 1 wherein the at least one characteristic includes the duration of the spark event and the duration that the primary coil voltage is above a threshold voltage (as discussed in detail above with respect to claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of U.S. Patent Application Publication No. 2005/0126544 to Ott et al. (hereinafter: “Ott”).
With respect to claim 25, DeBiasi teaches the method of claim 24 wherein the engine phase in which occurs a greater duration of time over which the primary coil voltage remains within a high voltage range greater than the threshold voltage is determined to be the compression phase, and the engine phase in which occurs a lesser duration of time over which the primary coil voltage remains within the high voltage range is determined to be the exhaust phase, as a spark gap under compression in a compression phase requires a higher breakdown voltage (typically above 18 kilovolts), whereas the spark gap in an exhaust phase will have a lower breakdown voltage (typically below 4 kilovolts) (apparent from at least Fig. 2 in view of at least Col. 7, line 62 – Col. 8, line 13); however, DeBiasi appears to lack a clear teaching as to whether the engine phase in which occurs a greater duration of time over which the primary coil voltage is greater than the threshold voltage is determined to be the compression phase, as the voltage threshold Tv is set lower enough that both spark (apparent from at least Fig. 2). 
Ott teaches an analogous method (apparent from at least Figs. 1 & 2 in view of at least ¶ 0001, 0009, 0011, 0013, 0015-0016, 0024-0025 & 0027-0029), and also teaches that an engine phase in which occurs a greater duration of time over which a primary coil voltage remains within a high voltage range greater than a threshold voltage is determined to be a compression phase, and an engine phase in which occurs a lesser duration of time over which the primary coil voltage remains within the high voltage range is determined to be an exhaust phase (apparent from at least Fig. 2 in view of at least ¶ 0011 & 0029).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of DeBiasi in view of the teachings of Ott such that the threshold voltage is set to have a value between the primary coil voltage during the shorter spark duration of the compression phase and the primary coil voltage during the longer spark duration of the exhaust phase, instead of a value between the primary coil voltage during the longer spark duration of the exhaust phase and a static voltage after the spark durations of each of the compression phase and the exhaust phase, because each of DeBiasi and Ott demonstrate that the primary coil voltage during the shorter spark duration of the compression phase maintains a relatively high voltage after an initial ignition voltage surge and prior to end of the shorter spark duration, whereas the primary coil voltage during the shorter spark duration of the compression phase maintains a relatively low voltage after the initial ignition voltage surge and prior to end of the longer spark duration, such that differently .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over DeBiasi in view of JP 2002-054493 A to Yamazaki et al. (hereinafter: “Yamazaki”).
With respect to claim 28, DeBiasi modified supra teaches the method of claim 27 wherein the primary coil voltage has a nominal value between spark events (apparent from at least Fig. 2); however, DeBiasi appears to lack a clear teaching as to whether (because the syncing signal is generated and the syncing signal changes value are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Yamazaki teaches an analogous method (as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0001-0003, 0009-0010 & 0016-0037) including generating a syncing signal that corresponds to changes in primary coil voltage, the syncing signal being generated when the primary coil voltage is below a nominal value of the primary coil voltage between spark events [as depicted by at least Figs. 3 & 4 in view of at least ¶ 0022-0032, a start of the each of the discharges of a spark plug 6 includes a positive spike voltage (below a nominal applied drive voltage) in a primary side coil of an ignition coil 5 and an end of the each of the discharges includes a negative spike voltage (below the nominal applied drive voltage) in the primary side coil, such that each of the discharges has a discharge duration from the start to the end, and stroke determination is performed, based on determined characteristics, in which a relatively shorter one of the discharges is identified as corresponding to a compression stroke of two consecutive engine rotations and a relatively longer one of the discharges is identified as corresponding to an exhaust stroke of the two consecutive engine rotations].
It would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the teachings of Yamazaki that the syncing signal of the method of DeBiasi would be generated when the primary coil voltage is below the nominal value because Yamazaki demonstrates that synchronization of a cylinder of the .

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN ZALESKAS/Primary Examiner, Art Unit 3747